WEBER, J.
Plaintiff brought suit for an accounting by defendants for moneys advanced and received in various transactions between the parties. Issues were joined and tried before the court. As a conclusion from the findings of fact the trial court found:
“That the plaintiff is entitled to have judgment against the defendants Arthur G. Walker and Otto Meek, and each of them, jointly and severally, for the sum of $317.34, and that each of the .parties herein should pay his or its own costs, and that none of the other parties should recover any judgment herein,”
Defendants Meek and Walker appeal, and plaintiff cross-appeals.
Respondent had gone to California to purchase horses for Meek and Walker at the expense of the latter. It is now complained by appellants that Turnbull’s personal expenses were excessive — that he paid too much for meals and automobile hire. The evidence presented to the trial court by the parties was conflicting. In an unbroken line of decisions this court has held that findings of fact in an equity case will not be disturbed on appeal, unless clearly against the weight of the evidence.
The next proposition advanced by appellants is that the court erred in finding that an item of $76.32 was charged against Meek and Walker, and not against Turnbull and Meek and Walker. Again it is a question of fact, and, there being a conflict in the evidence, the court’s finding of fact must stand.
This appeal is without merit, and the cross-appeal is also frivolous.
The judgment is affirmed.
CORFMAN, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.